DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments regarding the 35 USC 112b rejection of the claims, filed 05/16/2022, have been fully considered and are persuasive.  The previously applied 35 USC 112b rejections have been withdrawn. 
Applicant’s amendment and arguments, filed 05/16/2022, with respect to the rejection(s) of the claims under 35 USC 103 as obvious over Luders in view of Koubeissi have been fully considered and are technically persuasive as the prior art was not p[previously relied upon to teach stimulating the corpus callosum with pairs of electrodes (as opposed to single electrodes).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with respect to Luders in view of Koubeissi as further review of Koubeissi in view of the current amendment appears to teach the use of bipolar stimulation (stimulation using pairs of electrodes) to reduce seizure activity.
In response to Applicant’s specific arguments regarding the combination of Luders and Koubeissi, the Examiner notes the following similarities between the claimed invention and the key differences:
Similarities
A)  Both Luders and the claimed invention disclose applying electrodes to the corpus callosum 182 (at least one electrode but any number could be employed as necessary as determined by the epileptogenic foci, seizure frequency, severity, etc., see Luders par, [0078]). 
B) Both Luders and the claimed invention indicate the applied stimulation to the corpus callosum is for reducing seizure activity with low-frequency stimulation (Luders: Abstract, par. [0063]), wherein Applicant’s specification indicates this result necessarily occurs when stimulating the corpus callosum at a frequency of less than 50 Hz. Particularly, par. [0008] of PGPUB 2020/0179696, which is the publication of the present application, states:
“In another aspect, the present disclosure can include a method for suppressing seizures with low frequency stimulation of the corpus callosum. An electrical stimulation signal with a frequency of less than 50 Hz can be applied to the corpus callosum in a patient's brain for a time. Hyper-excitability (indicative of potential seizure activity) of a target neural tissue within a cortex of the patient's brain that is activated by the corpus callosum can be suppressed. The hyper-excitability can also be reduced for period of time following the removal of the stimulation.”
Additionally, par. [0043] states: “In some instances, the stimulation of the corpus callosum at one or more specific points in the corpus callosum can reduce hyper-excitability characteristic of seizure activity in at least one target area.”
Therefore, it would appear that solely by stimulating the corpus callosum at the target frequency, the result of reducing hyper-excitability and thus reducing seizure frequency and side effects as claimed would be achieved. The Examiner contends that the stimulation of Luders therefore provides this claimed result.
C) Both Luders and the claimed invention require targeting specific neural structures within the corpus callosum to reduce seizures. Specifically, Luders discloses in par. [0076] that “The corpus callosum 160 is white matter that connects significant regions of the two hemispheres of the brain 158. The corpus callosum 160 includes numerous commissural fibers, specific parts of which interconnect the corpus callosum with corresponding regions of cortex… Accordingly, one or more stimuli, which can be the same or different types of stimulus, can be supplied to selected parts of the corpus callosum 160 to achieve desired neuromodulation of correspondingly connected neocortical areas in accordance with an aspect of the present invention (emphasis added).” In other words, Luders discloses targeting specific neural structures (which include axons) within the corpus callosum in order to target specific neocortical areas.
D) Both Luders and the claimed invention disclose monitoring effects of stimulation and making adjustments to the location of stimulation based off of the monitored effects. Particularly, Luders discloses the location of applied stimuli can be fine-tuned based on observed responses to stimulation, such that the stimulation electrode can be moved to target a different location within the corpus callosum until the desired response is achieved (par. [0093]). This closed-loop control is implemented by a processor to evaluate real-time sensing from the patient; and either maintaining stimulation if the observed data meets desired results or moving the stimulation electrode within the corpus callosum if the observed data indicates undesirable results (par. [0092-0094]).

Differences
I. Luders does not explicitly disclose the use of bipolar stimulation pairs of electrodes to apply stimulation
II. Luders does not describe the particulars of using feedback from a recording electrode to control stimulation/location of stimulation.

Therefore, the determination must be made regarding whether these differences are well-known, routine and/or obvious differences in the art or if they describe new, non-obvious modifications that produce new or unexpected results.
Regarding difference I, the Examiner notes Koubeissi et al.  discloses the same filed of endeavor as Luders and Applicant, namely the stimulation of the brain to reduce hyper-excitability of target neural tissue in order to reduce seizure activity (Koubeissi, Abstract). Koubeissi also discloses that stimulation can be monitored and controlled via a feedback circuit having a recording electrode. Particularly, Koubeissi discloses types of techniques that can be used to monitor seizure activity in order to determine when and if stimulation parameters need to be changed. Such techniques involve monitoring electrical signals from a recording electrode in real-time to determine conduction information related to the focal area, such as evoked responses created in response to stimulating the focal area and/or impedance measures related to the focal area, wherein these changes are indicative of increased or reduced risks of seizures. The increased risk would effect a change in stimulation parameters and a reduction of a risk could maintain therapy at the current parameters (see par. [0034-0037, 0076]). Therefore, when viewed as an ordered combination with Luders, one having ordinary skill in the art before the effective filing date of the claimed invention would most certainly have appreciated that feedback from a recording electrode that helps identify epileptogenic foci and the effect of stimulation on epileptogenic foci would be an obvious and useful tool to employ in the system of Luders, especially since Luders in a broad sense disclose using stimulation responses to control electrode location and stimulation parameters (Luders, par. [0093]).
While Applicant notes Koubeissi discloses stimulating a connected white matter tract, such as the forno-dorso commissure, and not the corpus callosum, the Examiner notes Koubeissi was not relied upon for this target location (Luders already discloses this) and that Applicant is addressing the references individually rather than what the combination of references would have taught one of ordinary skill in the art (see MPEP §2145, IV). The particular target of stimulation (be it the corpus callosum or the forno-dorso commissure) would not appear to materially affect or alter the need to monitor stimulation response for an electrode. Shifting the stimulation target would not affect the ability of a recording electrode to sense an electrical response to said stimulation. Furthermore, Luders discloses targeting white matter tracts, see Abstract and par. [0060] as examples (same as Koubeissi), thus further bolstering the argument that the recording electrodes of Koubeissi would be an obviously useful means of monitoring stimulation effects on the patient.
Regarding difference II, the Examiner notes both Luders and Applicant indicate that any number of combination of electrodes can be employed to reduce seizure activity (see Luders, par. [0078] and see par. [0006, 0043, 0056, 0059] of Applicant’s specification) and the Examiner notes Applicant interchangeably indicates monopolar or bipolar stimulation can be used with no particular preference or unexpected results obtain by either embodiment (par. [0056, 0059] of Applicant’s specification.). Koubeissi likewise discloses that white matter tracts can be targeted by either single, monopolar electrode or bipolar electrodes and picking one type of waveform or another would a) be obvious to try and b) would be an obvious mater of design choice as they are listed as equivalents (see par. [0058]). Therefore, it would have bene obvious to one of ordinary skill in the art before the effective filing date to use bipolar stimulation pairs to treat seizures, as taught and suggested by Koubeissi as an obvious variant to nonpolar stimulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Luders et al. (PGPUB 2005/0010261) in view of Koubeissi et al. (2015/0360033)  .
Regarding Claims 1, 7, 8, 11, Luders discloses applying electrical stimulation to white matter tracts, particularly targeting the corpus callosum 182 with at least one electrode implanted therein (Fig. 6; par. [0078]; more could be sued based on design needs), wherein the stimulation is low frequency stimulation having a frequency of less than about 10 Hz, preferably between 0.5 Hz and 4 Hz (par. [0063]). Regarding the claim language of reducing the number of seizure and side effects (and reducing hyperexcitability), the Examiner notes Applicant’s specification indicates this result necessarily occurs when stimulating the corpus callosum at a frequency of less than 50 Hz. Particularly, par. [0008] of PGPUB 2020/0179696, which is the publication of the present application, states:
“In another aspect, the present disclosure can include a method for suppressing seizures with low frequency stimulation of the corpus callosum. An electrical stimulation signal with a frequency of less than 50 Hz can be applied to the corpus callosum in a patient's brain for a time. Hyper-excitability (indicative of potential seizure activity) of a target neural tissue within a cortex of the patient's brain that is activated by the corpus callosum can be suppressed. The hyper-excitability can also be reduced for period of time following the removal of the stimulation.”
Additionally, par. [0043] states: “In some instances, the stimulation of the corpus callosum at one or more specific points in the corpus callosum can reduce hyper-excitability characteristic of seizure activity in at least one target area.”
Therefore, it would appear that solely by stimulating the corpus callosum at the target frequency, the result of reducing the number of seizures would be achieved. The Examiner contends that the stimulation of Luders therefore provides this claimed result.
Additionally, Luders discloses the stimulation is for reducing and controlling seizures (Abstract), which is the same function ascribed to the stimulation in Applicant’s specification. Furthermore, Luders discloses the result of the stimulation is to make the target stimulation structures less excitatory (par. 0009]) which would be understood to reduce the number of seizures and side effects as discussed in Applicant’s specification.
With respect to the additional limitation of determining a point to stimulate, such as a specific bundle of axons, Luders discloses in par. [0076] that “The corpus callosum 160 is white matter that connects significant regions of the two hemispheres of the brain 158. The corpus callosum 160 includes numerous commissural fibers, specific parts of which interconnect the corpus callosum with corresponding regions of cortex… Accordingly, one or more stimuli, which can be the same or different types of stimulus, can be supplied to selected parts of the corpus callosum 160 to achieve desired neuromodulation of correspondingly connected neocortical areas in accordance with an aspect of the present invention (emphasis added).” In other words, Luders discloses targeting specific neural structures (which include axons) within the corpus callosum in order to target specific neocortical areas. Additionally, Luders discloses that the selected stimulation area is dependent on the epileptogenic foci (par. [0078]) and that “Such electrical stimulation of white matter stimulates tissue that projects into the white matter by employing the pathways (e.g., neural fibers) to carry electrical signals between the stimulated white matter and the target tissue.” (see par. [0080]). In summary, Luders discloses targeting specific regions within the corpus callosum in order to target specific neurons/neural pathways of the cortex.
Lastly, Luders discloses the location of applied stimuli can be fine-tuned based on observed responses to stimulation, such that the stimulation electrode can be moved to target a different location within the corpus callosum until the desired response is achieved (par. [0093]). This closed-loop control is implemented by a processor to evaluate real-time sensing from the patient; and either maintaining stimulation if the observed data meets desired results or moving the stimulation electrode within the corpus callosum if the observed data indicates undesirable results (par. [0092-0094]). The Examiner does note that Luders does not provide specifics regarding the type of data sensed to control electrical stimulation (Luders broadly discloses patient-specific data) but Luders does state seizure monitoring using appropriate diagnostic techniques. Luders also does not explicitly disclose the use of bipolar stimulation pairs of electrodes
In the same field of endeavor of seizure prevention using brain stimulation of white matter tracts and closed-loop feedback control, Koubeissi discloses types of techniques that can be used to monitor seizure activity in order to determine when and if stimulation parameters need to be changed. Such techniques involve monitoring electrical signals from a recording electrode in real-time to determine conduction information related to the focal area, such as evoked responses created in response to stimulating the focal area and/or impedance measures related to the focal area, wherein these changes are indicative of increased or reduced risks of seizures. The increased risk would effect a change in stimulation parameters and a reduction of a risk could maintain therapy at the current parameters (see par. [0034-0037, 0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Luders reference to include utilizing a recording electrode to sense conduction information related to the focal area and using this data to control modifications to therapy, as taught and suggested by Koubeissi, for the purpose of preventing the occurrence of seizures.
Additionally, Koubeissi discloses interchangeably providing monopolar stimulation and bipolar stimulation to effectively reduce seizure activity (par. [0058]). The Examiner contends it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Luders to try and use bipolar stimulation given that Koubeissi has provided a finite number of identified, predictable solutions, each having a reasonable expectation of success. Alternatively, Koubeissi has defined stimulation equivalents that would be interchangeable and produce the predictable result of reducing the number of seizures.

Regarding Claims 9 and 14, Luders discloses the pulse width and current intensity are configurable (par. [0063]), which would also indicate the voltage amplitude would be configurable due to the proportional relationship of current and voltage as defined by Ohm’s Law.
In regards to Claims 10 and 13, Luders discloses the stimulation can be applied in a closed-loop manner such that sensed brain signals form probes S1-SN control future adjustment of stimulation in order to achieve the desired result of reducing and/or controlling seizure activity (par. [0064]).
With regards to Claim 15, Luders discloses detecting a potential seizure onset with the sensed signals (par. [0065]), which is a measure of a likelihood that a seizure is incoming. Specifically, a positive identification of a seizure onset is a likelihood of “1” or 100% since a seizure is verified.

Claims 1, 7-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koubeissi et al. (2015/0360033) in view of Luders et al. (PGPUB 2005/0010261) .
Regarding Claims 1, 7, 8 and 11, Koubeissi discloses applying electrical stimuli to white matter tracts with electrodes implanted therein in order to reduce hyper-excitability of the target neural tissue (Abstract). The stimulation is applied at a frequency of less than 50 Hz, particularly at less than 10 Hz (Abstract) and can be accomplished using bipolar stimulation pairs (par. [0058]). Koubeissi further discloses monitoring data from a patient in response to stimulation in order to determine when and if stimulation parameters need to be changed. This process involves monitoring electrical signals from a recording electrode in real-time to determine conduction information related to the focal area, such as evoked responses created in response to stimulating the focal area and/or impedance measures related to the focal area, wherein these changes are indicative of increased or reduced risks of seizures. The increased risk would effect a change in stimulation parameters and a reduction of a risk could maintain therapy at the current parameters (see par. [0034-0037, 0076]).
Koubeissi is silent regarding implanting the stimulation electrode specifically within the corpus callosum. 
However, in the same filed of endeavor of seizure suppression by stimulating white matter tracts of the brain, Luders discloses implanting electrodes within white matter, specifically within the corpus callosum (par. [0078]), and applying low frequency stimulation, such as less than 10 Hz, for the purpose of reducing excitability of the target neural structure (par. [0009]) therefore reducing or eliminating seizure activity (par. [0011, 0023]). With respect to the additional limitation of determining a point to stimulate, such as a specific bundle of axons, Luders discloses in par. [0076] that “The corpus callosum 160 is white matter that connects significant regions of the two hemispheres of the brain 158. The corpus callosum 160 includes numerous commissural fibers, specific parts of which interconnect the corpus callosum with corresponding regions of cortex… Accordingly, one or more stimuli, which can be the same or different types of stimulus, can be supplied to selected parts of the corpus callosum 160 to achieve desired neuromodulation of correspondingly connected neocortical areas in accordance with an aspect of the present invention (emphasis added).” In other words, Luders discloses targeting specific neural structures (which include axons) within the corpus callosum in order to target specific neocortical areas. Additionally, Luders discloses that the selected stimulation area is dependent on the epileptogenic foci (par. [0078]) and that “Such electrical stimulation of white matter stimulates tissue that projects into the white matter by employing the pathways (e.g., neural fibers) to carry electrical signals between the stimulated white matter and the target tissue.” (see par. [0080]). In summary, Luders discloses targeting specific regions within the corpus callosum in order to target specific neurons/neural pathways of the cortex. Lastly, Luders discloses the location of applied stimuli can be fine-tuned based on observed responses to stimulation, such that the stimulation electrode can be moved to target a different location within the corpus callosum until the desired response is achieved (par. [0093]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Koubeissi reference to include implanting electrodes within the corpus callosum and delivering stimulation via those electrodes, as taught and suggested by Luders, for the purpose of targeting the epileptogenic foci and reducing excitability of the target neural structure therefore reducing or eliminating seizure activity.
Regarding Claims 9 and 14, Koubeissi discloses the stimulation has configurable parameters such as waveform type,  pulse width, current intensity, current amplitude and voltage amplitude (par. [0058]).
In regards to Claims 10 and 13, Koubeissi discloses sensing electrical signals from the brain using an electrode, wherein the electrical signals are analyzed to determine a change/reduction in hyper-excitability (par. [0072]). Once this change is monitored, the stimulation parameters are adjusted in a  closed-loop manner until a desired level of hyper-excitability is achieved (par. [0076]).
With regards to Claim 15, Koubeissi discloses that the reduction in hyper-excitability could be directly correlated to a model that determined a likelihood of seizure activity (par. [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792